 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSperry Rubber & Plastics Co., Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America. Case 25-CA-9489May 15, 1978DECISION AND ORDERBY MI MBEiRS JE-NKINS. MU RPIY, AND TRUESDALEUpon a charge filed on December 8, 1977, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,herein called the Union, and duly served on SperryRubber & Plastics Co., Inc., herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region25. issued a complaint on December 15, 1977 againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (I) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 30,1977, following a Board-conducted rerun electionheld on August 18. 1977, in Case 25 RC-6477, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:tand that, commenc-ing on or about December 1, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.Thereafter, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On January 9, 1978, counsel for the General Coun-sel filed directly with the Board a motion to strikeportions of Respondent's answer and a Motion forSummary Judgment with exhibits attached. Subse-quently, on January 20, 1978, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel's'Official notice is taken of the record in the representation proceeding,Case 25 R( 6477. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. Seel.TV EI ciro. vstems, In,. 166 NI.RB 938 (1967), enfd. 388 F.2d 683 (('A. 4.1968): (;,ildn Age Beveraig' (Coi 167 NLRB 151 (1967). enfd. 415 F.2d 26(CA. 5. 1969). Interrlpe ('o s Penello, 269 F.Supp. 573 (D( Va., 1967):stecitt ( orp., 164 NI.RB 378X 1967}. enfd 397 F.2d 91 (C A 7. 1968X): Sec9(d) of the NL.RA, as amended.Motion for Summary Judgment should not be grant-ed. Respondent thereafter filed a response to the No-tice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional l.abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits the re-quest and refusal to bargain but in substance attacksthe validity of the Union's certification on the basisthat the Board erroneously set aside the original elec-tion and directed a second election in the underlyingrepresentation proceeding.Review of the record herein, including the recordin Case 25 RC-6477, reveals that an election con-ducted pursuant to a Stipulation for CertificationUpon Consent Election on December 22, 1976, re-sulted in a vote of 169 for, and 179 against, theUnion, with 2 ballots challenged. Petitioner (theUnion herein) filed timely objections to conduct af-fecting the results of the election, alleging, inter alia,in its Objection 2 that the Employer (Respondentherein) posted throughout its facility bulletins whichgave the employees the impression that the NationalLabor Relations Board was partial to it.After investigation, the Regional Director issued aReport on Objections to Conduct Affecting Resultsof Election and Recommendations to the Board onMarch 11, 1977, in which he recommended that theelection held December 22, 1976, be set aside on thebasis of Petitioner's Objection 2 or, in the event thatthe Board did not adopt such recommendation, thata hearing be held on Objection 2 and certain otherobjections. Thereafter, the Employer filed exceptionsto the Regional Director's report. On July 13, 1977,the Board, having considered the Regional Director'sreport, the Employer's exceptions thereto, and theentire record, issued its Decision and Direction ofSecond Election2in which it adopted the RegionalDirector's recommendations that Petitioner's Objec-tion 2 be sustained, the election be set aside basedthereon, and a new election be directed.'Pursuant thereto a rerun election was conductedon August 18, 1977, the tally showing 190 ballots for,and 179 against, the Union, with 21 ballots chal-lenged, a number sufficient to affect the results of theNot reported in bound volumes of Board Decisions.The Board. therefore, found it unnecessary to pass upon the remainingobjections with respect to which the Regional Director, in the alternative.had recommended a hearing be held.236 NLRB No. 432 SPERRY RUBBER & PLASTICS CO.. INC.election. Thereafter, the Employer filed timely objec-tions to conduct affecting the results of the election.alleging, in substance, that Petitioner, its agents, andpersons acting on its behalf had threatened, coerced.and intimidated employees by damaging their prop-erty and threatening them with harm and had en-gaged in other improper acts and conduct. After in-vestigation, the Regional Director on September 22.1977, issued a Report on Objections to Conduct Af-fecting Results of Rerun Election, Challenged Ballot,Recommendations to the Board, Order DirectingHearing, Order Consolidating Cases, and Notice ofHearing. In said report, the Regional Director rec-ommended to the Board that the Employer's Objec-tions be overruled in their entirety: that the chal-lenges to three ballots be sustained: that thechallenges to seven ballots be overruled; and that thelatter ballots be opened and counted. He further rec-ommended that a hearing be held to resolve the is-sues raised by the challenges to 11 ballots and thatCase 25-RC-6477 be consolidated for the purpose ofhearing with Case 25-CA-9084, a pending relatedunfair labor practice proceeding. No exceptions tosaid report were filed by either party. Accordingly,on October 17, 1977, the Board issued an orderadopting the Regional Director's recommendationsas contained in his report and directing him to openand count certain challenged ballots. On October 21,1977, the challenged ballots were opened and count-ed, and a revised tally was issued and served on theparties showing that 191 votes were cast for, and 184against, the Union, with 12 determinative challenges.On November 15, 1977, the Acting Regional Direc-tor approved a settlement agreement in Cases 25CA-9084 and 25-RC-6477, wherein it was agreedthat eight unresolved challenged ballots would beopened and counted. On November 23, 1977, saidchallenged ballots were counted, and a second re-vised tally of ballots was issued and served on theparties showing that 195 votes were cast for, and 188votes against, the Union. The four remaining ballotswere insufficient in number to affect the results ofthe election. Thereafter, on November 30, 1977, theUnion was certified as exclusive bargaining agent ofthe employees in the unit stipulated to be appropri-ate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4'See Ptitshurgh Phile Glass (Xo v. I NLRB, 313 U S 146. 162 (1941).Rules and Regulations of the Board. Sees, 102.67tf) and 102.69(c)All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence. nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.In its response to the Notice To Show Cause. Re-spondent contends that summary judgment is inap-propriate here in light of its argument that theBoard's action in sustaining Petitioner's Objection 2and setting aside the original election was violative ofthe first and fifth amendments of the Constitution,and that it is entitled to an opportunity to litigate thevailidity of the second election. Prior to adopting thefindings, conclusions, and recommendations of theRegional [)irector's initial report, the Board consid-ered the report, Respondent's exceptions thereto, andthe entire record in the case. In its exceptions to thatreport. Respondent specifically contended that theRegional Director's recommendation that the elec-tion be set aside based on Petitioner's Objection 2was violative of the first amendment. Therefore, byits adoption of the Regional Director's recommenda-tion, the Board found Respondent's contention with-out merit. Furthermore, Respondent filed no excep-tions to the Regional Director's report recom-mending that Respondent's objections with respectto the second election be overruled in their entirety.Finally, Respondent did not in the underlying repre-sentation proceeding, and does not in the instantproceeding, raise any substantial or material factualissues which would warrant a hearing. Accordingly,we grant the Motion for Summary Judgment.5On the basis of the entire record, the Board makesthe following:FIDIN(;S OF FACI THE BI SINESS OF RESPONDFNrRespondent. an Indiana corporation, maintainsits principal office and facilities at Brookville. Indi-ana, where it is engaged in the manufacture, sale, anddistribution of rubber and plastic products. Duringthe 12-month period preceding issuance of the com-plaint. a representative period. Respondent. in thecourse and conduct of its business operations, manu-'I W' herche den\ the General (iounsel's motion to strike portions ofRespo.ndent's anser Wre further find, however, that Respondent's denialsin its answel t o the complaint raise no suuhbtantial or material issues of factWhich warr.lnt is hearing33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactured, sold, and distributed products valued in ex-cess of $50,000 which were shipped from its afore-mentioned facilities directly to States other than theState of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.11. TE I. ABOR ORGCANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica is a labor organization within the meaning ofSection 2(5) of the Act.111 iilt IUNFAIR I.ABOR PRACT(ICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its Brookville, Indiana.facilities, including all lead people, janitors, alldye shop employees, all quality control employ-ees, and all truckdrivers; but excluding all tech-nical employees, all salesmen, all office clericalemployees. all professional employees, and allguards and supervisors as defined in the Act.2. The certificationOn August 18. 1977, a majority of the employeesof Respondent in said unit. in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 30, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Reque.st To Bargain and Respondent's RefitsalCommencing on or about December 2, 1977. andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-hbargaining representative of all theemployees in the above-described unit. Commencingon or about December 1, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceon or about December 2, 1977, and at all times there-after, refused to bargain collectively with the Unionas the exclusive representative of the employees inthe appropriate unit, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and ( ) of the Act.IV 'ILE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. TIlE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultryv Company, Inc.. 136NLRB 785 (1962): Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964): Bur-nett Construction CompanY., 149 NLRB 1419. 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON( l USIONS OF LAW1. Sperry Rubber & Plastics Co., Inc., is an em-34 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union. United Automobile. Aero-space and Agricultural Implement Workers of Amner-ica is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at its Brookville. Indiana. fa-cilities, including all lead people. janitors. all d eshop employees. all quality control employees. andall truckdrivers: but excluding all technical emplo!-ees. all salesmen. all office clerical employees. allprofessional employees. and all guards and super is-ors as defined in the Act. constitute a unit appropri-ate for the purposes of collective hargainineg * ithinthe meaning of Section 9(b) of the Act.4. Since November 30. 1977. the above-nnamed la-bor organization has been anad now is the certifiedand exclusive representative of all eimplo ees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 2. 1977. andat all times thereafter. to bargain collectivel' with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. Bv the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining. and coercing emplo eesin the exercise of the rights guaranteed to them inSection 7 of the Act. and therehb has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.Sperry Rubber & Plastics Co.. Inc.. Brookville. Indi-ana, its officers. agents. successors. and assigns.shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages. hours. and other terms and con-ditions of employment with International Union.United Automobile. Aerospace and Agricultural Im-plement Workers of America. as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All production and maintenance employees em-plovyed bh Respondent at its Brookville. Indiana.facilities, including all lead people. janitors, alld`e shop employees. all quality control emplo\-ees. and all truckdrivers: but excluding all tech-nical employees. all salesmen, all office clericalemployees, all professional employees. and allguards and supervisors as defined in the Act.(b) In an' like or related manner interfering with.restiraining. or coercing employees in the exercise ofthe riights cuLaranteed them in Section 7 of the Act.2. 1 ake the following affirmative action w hich theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall enplo., ees in the aforesaid appropriate unit w.ithrespect to rates of pas. 'wages. hours. and other termsand conditions of emplo ment. and. if an under-standing is reached. embod`, such understanding in asigned agreement.(h) Post at its offices and facilities at Brookville.Indiana. copies of the attached notice marked "Ap-pendix.' (Copies of said notice, on forms providedhb the Regional Director for Region 25, after beingdub, signed by Respondent's representative. shall beposted bh Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutiveda`,s thereafter. in conspicuous places. including allplaces where notices to employees are customaril'.posted. Reasonable steps shall be taken b\ Respon-dent to insure that said notices are not altered. de-faced. or covered bv an' other material.(c) NotifN the Regional Director for Region 25. in,writing. within 20 days from the date of this Order,what steps have been taken to comply herewith.In1 the elenl that this Order i, eniforced h .a Judgment of a t nitedSlate, ( OLIrrI Appeal. the 'ords In the notlce reading "Poted hi Orderof the N.ltn.ial l abort Relations Board" .hall read PPoied PFursunl 1t aJhdInltl f tilhe I nited States ( ourt of A.ppeal, Fnfiorl.ine an Order of IheNLitlill l I lhor Rclations Board"APPEN DIXNOTrCt- 1o E1PIO I-. FSPositn) Bs' ORDI)R Of: THENational Labor Relations BoardAn Agenc? of the United States GovernmentWVit ni.i NOT refuse to bargain collectivel,concerning rates of pa,. wages. hours, and otherterms and conditions of employment with Inter-national Union. UInited Automobile. Aerospaceand Agricultural Implement Workers of Amer-35 SPERRY RUBBER & PLASTICS CO., INC.ica, as the exclusive representative of the em-ployees in the bargaining unit described below.WE Wil. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wn.I. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed by Respondent at its Brookville, In-diana, facilities, including all lead people, jan-itors, all dye shop employees, all quality con-trol employees, and all truckdrivers: butexcluding all technical employees, all sales-men, all office clerical employees, all profes-sional employees, and all guards and supervis-ors as defined in the Act.SPERRY RUBBER & PLASTI(CS Co. IN(.36